                                        Case 5:17-cv-00220-LHK Document 1430 Filed 01/24/19 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11

                                  12    FEDERAL TRADE COMMISSION,                         Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiff,                         ORDER GRANTING IN PART AND
                                                                                          DENYING IN PART QUALCOMM’S
                                  14            v.                                        MOTION TO FILE UNDER SEAL
                                  15    QUALCOMM INCORPORATED,                            Re: Dkt. Nos. 1395, 1396, 1397
                                  16                   Defendant.

                                  17

                                  18         Applying the compelling reasons standard, the Court rules on Qualcomm’s motion to seal

                                  19   as follows.
                                            Document            Selected portions of Pages                       Ruling
                                  20
                                       CX5185               Selected portions of 003              GRANTED.
                                  21   CX6579               Selected portions of 001              GRANTED.
                                       CX6594               Selected portions of 028, 032, 064-   GRANTED.
                                  22                        66
                                  23   CX6607               Selected portions of 012              DENIED.
                                       CX6607               Selected portions of 019-020, 025,    GRANTED.
                                  24                        028, 058-059
                                       CX7571               Selected portions of 003-006          GRANTED.
                                  25   CX7618               Selected portions of 029-034, 076,    GRANTED.
                                  26                        086, 106, 126, 136, 146, 156
                                       CX7629               Selected portions of 030-035, 075,    GRANTED.
                                  27                        085, 105, 115, 125, 135, 145, 155

                                  28                                                  1
                                       Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART QUALCOMM’S MOTION TO FILE UNDER SEAL
                                        Case 5:17-cv-00220-LHK Document 1430 Filed 01/24/19 Page 2 of 4



                                          Document          Selected portions of Pages                       Ruling
                                   1
                                       CX8290           Selected portions of 003-005, 007     GRANTED.
                                   2   JX0013           Selected portions of 004, 008, 010,   GRANTED.
                                                        012-016, 026, 030-031
                                   3   JX0112           Selected portions of 002-003, 006-    GRANTED.
                                   4                    007, 018-019
                                       JX0113           Selected portions of 002-003, 006-    GRANTED.
                                   5                    007, 019-020
                                       JX0114           Selected portions of 002-003, 017     GRANTED.
                                   6   QX9236           Selected portions of                  GRANTED.
                                                        Q2014FTC03294150,
                                   7
                                                        Q2014FTC03294152,
                                   8                    Q2014FTC03294153,
                                                        Q2014FTC03294155,
                                   9                    Q2014FTC03294161,
                                                        Q2014FTC03294162,
                                  10                    Q2014FTC03294166,
                                  11                    Q2014FTC03294176,
                                                        Q2014FTC03294181,
                                  12                    Q2014FTC03294186
Northern District of California
 United States District Court




                                       CX8196           Selected portions of 073              GRANTED.
                                  13   CX8196           Selected portions of 129              GRANTED.
                                       CX8196           Selected portions of 130              GRANTED.
                                  14
                                       CX8196           Selected portions of 133              GRANTED.
                                  15   CX7122           Selected portions of 008              GRANTED.
                                       CX7122           Selected portions of 009              DENIED.
                                  16   CX7122           Selected portions of 015              GRANTED.
                                       CX7122           Selected portions of 016              GRANTED.
                                  17
                                       CX7122           Selected portions of 024              GRANTED.
                                  18   CX7122           Selected portions of 048-050          GRANTED.
                                       CX7122           Selected portions of 054              GRANTED.
                                  19   CX7122           Selected portions of 057              GRANTED.
                                       CX7122           Selected portions of 063              GRANTED.
                                  20
                                       CX7122           Selected portions of 068              GRANTED.
                                  21   CX7122           Selected portions of 070              DENIED as to the second bullet point
                                                                                              under “Licensing Focus,” GRANTED
                                  22                                                          as to the third bullet point.
                                       CX7122           Selected portions of 071              GRANTED.
                                  23   CX7122           Selected portions of 073              GRANTED as to the selected list of
                                  24                                                          early candidates for licensees,
                                                                                              DENIED as to the last bullet point
                                  25                                                          under “Messaging approach.”
                                       CX7122           Selected portions of 074              GRANTED.
                                  26   CX7122           Selected portions of 077              DENIED.
                                       CX7122           Selected portions of 078-079          GRANTED.
                                  27
                                       CX7122           Selected portions of 081              GRANTED.
                                  28                                               2
                                       Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART QUALCOMM’S MOTION TO FILE UNDER SEAL
                                        Case 5:17-cv-00220-LHK Document 1430 Filed 01/24/19 Page 3 of 4



                                          Document          Selected portions of Pages                      Ruling
                                   1
                                       CX7122           Selected portions of 082             DENIED.
                                   2   CX7122           Selected portions of 083             DENIED.
                                       CX7122           Selected portions of 089-090         GRANTED.
                                   3
                                       CX7122           Selected portions 095-096            GRANTED.
                                   4   CX7122           Selected portions of 101             DENIED.
                                       CX7122           Selected portions of 103-115         GRANTED.
                                   5   CX7122           Selected portions of 122             GRANTED.
                                       CX7122           Selected portions of 128-131         GRANTED.
                                   6   CX7122           Selected portions of 144-145         GRANTED.
                                   7   CX7122           Selected portions of 147             GRANTED.
                                       CX7122           Selected portions of 152             DENIED as to bullet point under
                                   8                                                         “Summary.”
                                                                                             DENIED as to bullet points under
                                   9                                                         “Key considerations,” except
                                                                                             GRANTED as to specific dollar
                                  10
                                                                                             amounts in the third bullet point.
                                  11                                                         GRANTED as to bullet points under
                                                                                             “Team Recommendation.”
                                  12   CX7122           Selected portions of 157-158         GRANTED.
Northern District of California
 United States District Court




                                       CX7122           Selected portions of 160-162         GRANTED.
                                  13   CX7122           Selected portions of 164-168         GRANTED.
                                  14   JX0009           Selected numbers on 006, 009         GRANTED.
                                       JX0017           Selected numbers on 011, 014, 015,   GRANTED.
                                  15                    037-041
                                       JX0038           Selected number on 008               GRANTED.
                                  16   JX0038           010                                  GRANTED as to specific percentage of
                                  17                                                         chipset purchase price and as to
                                                                                             specific percentages of royalties under
                                  18                                                         the Indemnity heading. DENIED as to
                                                                                             the remainder.
                                  19   JX0038           Selected portions of 012-014         GRANTED.
                                       JX0038           Selected portions of 019-020         GRANTED.
                                  20
                                       JX0046           010-011                              GRANTED as to selected numbers.
                                  21                                                         DENIED as to paragraph beginning
                                                                                             “then Nokia shall owe.”
                                  22   JX0046           Selected portions of 015-019         GRANTED.
                                       JX0046           Selected portions of 023-024         GRANTED.
                                  23   JX0046           Selected portions of 0026            DENIED.
                                  24   JX0046           Selected portions of 029-031         GRANTED.
                                       QX9148           Selected portions                    GRANTED.
                                  25   QX9166           Selected portions                    GRANTED.
                                       QX9180           Selected portions                    GRANTED.
                                  26   QDX9351          Page 12, selected portions           GRANTED.
                                  27   QDX9351          Page 14, selected portions           GRANTED.

                                  28                                              3
                                       Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART QUALCOMM’S MOTION TO FILE UNDER SEAL
                                         Case 5:17-cv-00220-LHK Document 1430 Filed 01/24/19 Page 4 of 4



                                           Document             Selected portions of Pages                       Ruling
                                   1
                                        QDX9351             Page 20, selected portions              GRANTED.
                                   2    QDX9351             Page 27, selected portions              GRANTED.
                                        FTC                 Selected portions of pages 1-6, 8-9     GRANTED.
                                   3    Demonstrative,
                                   4    “Copy of 13
                                        CDMA and
                                   5    WCDMA Rates”
                                        FTC                 Selected portions of pages 1-10         GRANTED.
                                   6    Demonstrative,
                                        “Copy of
                                   7
                                        Contracts
                                   8    Review”

                                   9          Qualcomm shall publicly file redacted versions of these documents consistent with the

                                  10   Court’s sealing rulings by January 25, 2019, at 12:00 p.m.

                                  11   IT IS SO ORDERED.

                                  12   Dated: January 24, 2019
Northern District of California
 United States District Court




                                  13                                                  ______________________________________
                                                                                      LUCY H. KOH
                                  14                                                  United States District Judge

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                   4
                                       Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART QUALCOMM’S MOTION TO FILE UNDER SEAL
